Upon The Complainant’s humble Petition, and the Affidavit thereto annexed, preferred to this Court, praying an Injunction to quiet them in the possession of the third part of a Plantation whereon the said George Bassett lives, divided by Champernown Elliott; pursuant to an Order of this Court of the 3d of March last past; This Court upon perusing the Plat and division of the said Land so made by the said Champernown Elliott and returned into this Court, Doth this day approve of the said Division, and Order that the same do stand confirmed as by the said Petition is desired.
Intr.
Tho. Lamboll Deputy Register